Steuer, J.
The Prudential Assurance Company, Limited, a British insurance company which writes life insurance, was, quite properly, allowed to intervene in this proceeding. It sought a license for a subsidiary, the Prudential Assurance Company Limited of Great Britain (United States Branch) to do business in this State. After a hearing at which the petitioner, the Prudential Insurance Company of America, presented objections, the respondent Superintendent of Insurance granted permission. We are not prepared to say that this determination was per se erroneous to the extent that an opposite decision is mandated by the facts. But we do find that the decision was based on an erroneous conception of the applicable statute.
Section 50 of the Insurance Law provides that no license to do any insurance business shall be granted to any corporation which proposes to do an insurance business “under a name identical with, or so similar to as to be likely to deceive or mislead the public, the name of any 'insurer then licensed ”. This section, enacted in 1939, replaced former section 10 of the law which had been in effect for over 30 years. The former section limited the restriction to a name that was “calculated to deceive.” The legislative distinction is plain. Formerly the restriction was upon a newcomer who sought to deceive the *12public into believing it was doing business with the company already licensed. Now the good faith of the applicant is no longer the test. If the similarity of name is likely to mislead, the license may not issue.
It appears without dispute that the applicant company is the largest writer of life insurance in Great Britain. Its founding long antedates the birth of the petitioner. Furthermore, it welcomed its namesake into the insurance field and gave it valuable advice in its very early days. There is no suggestion that it hopes to trade on the local company’s name or reputation. The respondent found these facts to be controlling. "We believe that the respondent’s inquiry should be directed to the effect of the similarity of the names rather than to the motives of the applicant. The intervenor argues that there is no likelihood of confusion because the great bulk of, if not all, life insurance is written through brokers who are well able to distinguish between companies despite any similarity in name. Obviously the Legislature in enacting section 50 thought otherwise, or it meant to provide against confusion and mistake arising from other situations.
The decision of the respondent that the Prudential Assurance Company Limited of Great Britain (United States Branch) may do business in this State, should be annulled on the law, without costs and the matter remanded to respondent for further proceedings on the intervenor’s application in accord with this opinion.